       Case 3:19-cr-00308-VAB Document 17 Filed 07/08/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                        : CRIMINAL NO. 3:19-cr-308 (VAB)

                    vs.                          :

 JENNIFER O’BRIEN                                : July 8, 2020


                  CONSENT MOTION TO CONTINUE SENTENCING AND
                        TO EXTEND RELATED DEADLINES

       The defendant, Jennifer O’Brien, hereby moves for a continuance of the sentencing hearing

currently scheduled for July 23, 2020, to a date in early September 2020. The defendant also requests

that the Court postpone the related sentencing deadlines, including the deadline for submitting

objections to the presentence report, consistent with the new sentencing date.

       Ms. O’Brien has significant health issues, and counsel has concerns about her traveling from

Pennsylvania to Connecticut for the sentencing hearing that is currently scheduled for July 23, 2020.

Accordingly, Ms. O’Brien respectfully request that the Court continue the hearing to early September

so that she may appear for an in person sentencing hearing at that time.

       Undersigned counsel has consulted with Ms. O’Brien who consents to this request for a

continuance. Ms. O’Brien is out on bond and continues to be compliant with the conditions of her

release.

       Assistant United States Attorney Jennifer Laraia has no objection to this motion being granted.

       WHEREFORE, the defendant respectfully requests that this motion be granted.
       Case 3:19-cr-00308-VAB Document 17 Filed 07/08/20 Page 2 of 2



                                              Respectfully submitted,

                                              THE DEFENDANT,
                                              Jennifer O’Brien

                                              OFFICE OF THE FEDERAL DEFENDER

Dated: July 8, 2020                            /s/ Allison M. Near
                                              Allison M. Near
                                              Assistant Federal Defender
                                              265 Church Street, Suite 702
                                              New Haven, CT 06510
                                              Phone: (203) 498-4200
                                              Bar No.: ct27241
                                              Email: allison_near@fd.org



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 8, 2020, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent to
all parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing through
the Court’s CM/ECF System.

                                                       /s/ Allison M. Near
                                                       Allison M. Near




                                                   2
